DETAILED ACTION

Status of Claims
This Final Office action is in reply to the communications filed on 2 September 2022.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, computer program product and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite as a whole a method of organizing human activity because the claims recite a method for, determining a developed bias of an existing plurality of first user reviews for a first item; determining a tendency value of a designated user indicative of a tendency of a user sentiment exhibited in user reviews for respective second items provided by the designated user deviating from an average sentiment of the respective second items; determining and providing an influential prompt to the designated user for the first item, the influential prompt being offset by an offset value based on the developed bias and the tendency value; the influential prompt configured to counterbalance a social desirability bias that the designated user exhibited in the user reviews, the influential prompt configured to normalize a further review for the first item by the designated user to reach a review-item sentiment score equilibrium; receiving the input from the designated user; and updating the tendency value based on the input  to reach an overall user sentiment score equilibrium. This is a method of managing marketing or sales activities or behaviors and managing personal behavior. The mere nominal recitations of a counterbalance server, computer program product comprising one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media and the computer system comprising one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea. 
The dependent claims 2-7, 9-14 and 16-20 further describe the abstract concept in the independent claims by further defining the determining the developed bias of the existing plurality of first user reviews, the determining the tendency value of the designated user, the determining the influential prompt, the modifying the multi-variable weighting system, and the prompting the designated user with the influential prompt. The dependent claims are nonetheless directed towards fundamentally the same abstract idea as indicated above.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 8 and 15 as a whole merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. The claimed computer components (i.e. counterbalance server; the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media and the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors, graphical user interface, input device) are recited at a high level of generality and are merely invoked as tools to perform the claimed process. 
Claims 1, 4 and 13 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by ‘one or more computer processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., determining and outputting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
The claims also include the additional element, updating, by the counterbalance server, a graphical user interface of a user review client shown on a user input device utilized by the designated user on which the designated user provides manual inputs to enter the further user review with the influential prompt. The updating step amounts to mere data gathering which is a form on insignificant extra solution activity (MPEP 2106.05(G): Consulting and updating an activity log, Ultramercial).
Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Similar to claims 1, 8 and 15, the additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer processor is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h).
For the updating step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The court in Ultramercial decided the computer function of updating as well-understood, routine, conventional activity. The court in OIP Techs found the activity of presenting information to be well-understood, routine, conventional activity (see MPEP 2106.05(D)). The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
The additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea the additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive.
Applicant argues that, “In view of the features and limitations of the claims, it is respectfully submitted that the claims are patent eligible because the additional elements recited in the claims provide "significantly more" than the alleged judicial exception because the additional elements are unconventional in combination under Step 2B…
Similar to the unconventional measurements performed by the patent in Exergen Corp. v. Kaz USA, Inc. described above, the present invention, again, discloses a process that unconventionally measures a developed bias of existing user reviews for an item, measures a tendency by which a sentiment of a user review for a given item by a designated user deviates from an average sentiment of user reviews from other users for the given item, as well as determines and presents an influence prompt based on a measured offset strength that is used to define the average influence the prompt has on the user which may be used for future prompting of the user. Like the patent in Exergen Corp. v. Kaz USA, Inc., even if the concept of such measurements is somehow determined to be directed to a judicial exception, the measurement methods here in the present invention are not conventional, routine, and well-understood.”
However, the examiner is not persuaded and maintains that the additional elements do not amount to significantly more than the recited judicial exception. The influential prompts are determined by aggregating and analyzing sentiment data. The claims and the specification do not disclose unconventional techniques to gather, analyze or measure a developed bias, a tendency value, offset strength and sentiment information. The specification and claims recite conventional methods of calculating the influence. “Further, the prompt data may also include an offset strength associated with each question within the plurality of questions. The offset strength of an influential prompt may be defined as an average influence the prompt has on the user. The influence may be calculated as a difference between the previously calculated tendency value of the user and the actual value that the user was different from the average” (see paragraph [0023]). The claimed steps merely uses a particular type of data to determine the influential prompt. However, the courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra-solution activity (see MPEP 2016.05(G).
Examiner maintains that as discussed in the specification as filed, the invention seeks to determine and provide influential prompts to users in order to overcome a social desirability bias of the users. The claimed invention seeks to solve a user/business solution not a technological solution. Examiner maintains that the claims are patent ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629